 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         TERESA RICHARDSON,                           CASE NO. C19-0772JLR

11                              Plaintiff,              ORDER DIRECTING THE
                  v.                                    PARTIES TO FILE ADDITIONAL
12                                                      BRIEFING AND CLARIFYING
                                                        OTHER SCHEDULING ISSUES
           IBEW PACIFIC COAST PENSION
13
           FUND,
14
                                Defendant.
15
           Before the court are: (1) Plaintiff Teresa Richardson’s complaint seeking review
16
     of Defendant IBEW Pacific Coast Pension Fund’s (“IBEW”) decisions (a) to reduce Ms.
17
     Richardson’s monthly pension benefit from $2,071.50 to $1,103.73, and to further reduce
18
     her monthly pension amount by 50% the month after her ex-husband’s death, and (b) to
19
     seek recoupment of IBEW’s alleged overpayment to Ms. Richardson in the amount of
20
     $130,648.95 (see generally Compl. (Dkt. # 1)); (2) IBEW’s Federal Rule of Civil
21
     Procedure 12(b)(6) motion to dismiss Ms. Richardson’s complaint, or in the alternative,
22


     ORDER - 1
 1   for summary judgment under Rule 56 (see MTD (Dkt. # 18)); see also Fed. R. Civ. P.

 2   12(b)(6); Fed. R. Civ. P. 56; (3) IBEW’s trial brief (Def. TB (Dkt. # 23)); and (4) Ms.

 3   Richardson’s trial brief (Pl. TB (Dkt. # 24)).

 4          Here, the parties agree that an abuse of discretion or arbitrary and capricious

 5   standard of review is appropriate to resolve Ms. Richardson’s claims. (See JSR (Dkt.

 6   # 11) at 2 (“[T]his case is limited to . . . whether the Trustees acted in an arbitrary and

 7   capricious manner in their denial of [Ms. Richardson’s] appeal.”)); see also Nolan v.

 8   Heald Coll., 551 F.3d 1148, 1153 (9th Cir. 2009) (“Where an ERISA plan confers

 9   discretionary authority upon a plan administrator to determine eligibility for benefits, we

10   generally review the administrator’s decision to deny benefits for an abuse of

11   discretion.”); Tapley v. Locals 302 and 602 of IUOE Emp’rs Constr. Ret. Plan, 728 F.3d

12   1134, 1139 (9th Cir. 2013) (“We equate the abuse of discretion standard with arbitrary

13   and capricious review.”).

14          Presently, the court intends to resolve the issues presented by Mr. Richardson’s

15   complaint, IBEW’s motion, and the parties’ trial briefs in a single order. Toward that

16   end, the Ninth Circuit instructs that in an ERISA benefits case, where the court’s review

17   is for abuse of discretion, summary judgment is the procedural “conduit to bring the legal

18   question[s] before the district court.” See Hoffman v. Screen Actors Guild Producers

19   Pension Plan, 757 F. App’x 602, 605 (9th Cir. 2019) (quoting Nolan, 551 F.3d at 1154,

20   & Benedixen v. Standard Ins. Co., 185 F.3d 939, 942 (9th Cir. 1999), abrogated on other

21   grounds by Abatie v. Alta health & Life Ins. Co., 458 F.3d 955, 968 (9th Cir. 2006) (en

22   banc)). Here, however, the parties did not file cross motions for summary judgment, but


     ORDER - 2
 1   instead “trial briefs.” (See Pl. TB; Def. TB.) Yet, as the parties acknowledge, because

 2   “this is a matter of review of the administrative record only, there will be . . . no

 3   testimony or other new evidence submitted” at trial. (See Stip. (Dkt. # 14) at 1.) Thus,

 4   the submission of “trial briefs”—with no response from the opposing party—is of limited

 5   utility to the court in this context. Accordingly, to obtain the benefit of the parties’ entire

 6   analysis of the pending issues, the court ORDERS each party to file a responsive

 7   memorandum to the opposing party’s “trial brief.” This will more closely mimic the

 8   summary judgment procedure described by the Ninth Circuit in these circumstances. The

 9   parties shall file their responsive memoranda no later than Monday, March 9, 2020, and

10   shall limit their memoranda to no more than twenty (20) pages.

11          Finally, although the court designated March 16, 2020, as a “trial date,” the parties

12   acknowledge that, in the context of this case, there will be no trial, and they intend to use

13   the time “for oral argument only.” (Stip. at 1.) The parties should not assume that oral

14   argument will occur on March 16, 2020. Instead, after receiving the remainder of the

15   parties’ briefing, the court will schedule oral argument on IBEW’s motion and the issues

16   raised in Ms. Richardson’s complaint and the parties’ briefing at a time that is convenient

17   //

18   //

19   //

20   //

21   //

22   //


     ORDER - 3
 1   for the court. Thus, the parties should await further notification from the court

 2   concerning the scheduling of oral argument.

 3          Dated this 26th day of February, 2020.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
